Title: To George Washington from William Watson, 3 November 1775
From: Watson, William
To: Washington, George



Sir
Plymouth [Mass.] 3 Novr 1775

I have just this moment receivd intelligence of the shipwreck of a Vessel from Philadelphia at Eastham inside of our Bay, Loaden with 120 pipes Wine, and that the wine is all sav’d excepting 2 pipes stove in Landing it—Your Excellency will pleese to order in what manner this Wine shall be disposed of, whether it shall be sent to head quarters, or whether it shall Remain where it is.
I wod acquaint your Excellency that the Scooner Harrison has been some time ready to sail but bad weather hinders & that the Scooner Lee Capt. Manly is now in this port, who with the Harrison Capt. Coit will sail the first wind—Capt. Martindal wod have been ready by this, had not the rains & some inpedements respecting procureing Cannon interven’d. I have the Honour to be your Excellencys most obligd Humble Servant

William Watson

